Case 1:19-cv-01075-ADA Document 61-2 Filed 03/27/20 Page 1 of 4




            EXHIBIT 47
Case 1:19-cv-01075-ADA Document 61-2 Filed 03/27/20 Page 2 of 4
Case 1:19-cv-01075-ADA Document 61-2 Filed 03/27/20 Page 3 of 4




PUBLISHED                BY
Microsoft         Press

      Division      of   Microsoft          Corporation
One Microsoft             Way
Redmond           Washington              98052-6399


Copyright            2002        by Microsoft            Corporation


All    rights     reserved        No    part of        the   contents        of    this    book        may be reproduced                       or transmitted        in   any form

or    by any means           without         the      written    permission               of    the    publisher


Library      of    Congress        Cataloging-in-Publication                         Data

Microsoft         Computer         Dictionary.--Sth                ed

                     cm
          ISBN      0-7356-1495-4

                 Computers--Dictionaries                                Microcomputers--Dictionaries



       AQ76.5        M52267               2002

       004.03--dc2l                                                                                                          200219714


Printed      and    bound        in the     United       States       of    America

23456789                               QWT               765432
Distributed         in   Canada        by    H.B       Feim      and       Company             Ltd

      CIP catalogue record                for this      book     is    available          from        the    British       Library


Microsoft         Press    books       are    available         through          booksellers            and       distributors            worldwide           For   further    informa

tion    about      international          editions           contact        your    local       Microsoft               Corporation            office    or contact       Microsoft

Press     International          directly        at    fax    425          936-7329            Visit        our   Web       site    at
                                                                                                                                          www.microsoft.comlmspress
Send      comments          to   mspinput@             microsoft corn


Active      Desktop Active Directory                            ActiveMovie                ActiveStore                   ActiveSync             ActiveX Authenticode
BackOffice           BizTalk           ClearType             Direct3D             DirectAnimation                        DirectDraw             Directlnput          DirectMusic

DirectPlay          DirectShow               DirectSound               DirectX            Entourage               FoxPro FrontPage                      Hotmail       IntelliEye

IntelliMouse             JntelliSense            JScript        MapPoint            Microsoft                Microsoft          Press          Mobile     Explorer        MS-DOS
MSN        Music         Central       NetMeeting               Outlook           PhotoDraw                  PowerPoint              SharePoint           UltimateTV Visio
Visual Basic             Visual                Visual         FoxPro Visual JnterDev                              Visual                  Visual SourceSafe               Visual Studio

Win32 Win32s                 Windows               Windows            Media Windows                     NT         Xbox       are   either       registered         trademarks       or

trademarks          of   Microsoft           Corporation          in the         United         States       and/or         other    countries           Other      product    and

company           names mentioned                  herein       may be       the    trademarks               of        their respective          owners

The     example          companies           organizations                 products            domain        names           e-mail           addresses       logos people         places
and     events     depicted        herein        are    fictitious          No    association               with any         real   company             organization          product
domain       name         e-mail     address           logo      person          place         or     event       is    intended         or   should     be   inferred



Acquisitions             Editor        Alex Blanton

Project      Editor           Sandra         Haynes



Body      Part    No     X08-4 1929




                                                                                                                                                                              IV-VMWARE-00003727
                    Case 1:19-cv-01075-ADA Document 61-2 Filed 03/27/20 Page 4 of 4
      title        bar                                                                                                                                                                                                                       token            ring       network




     title     bar              In          graphical                user        interface                  horizontal                               token         bus              The      IEEE          802.4               specification                     for token-


     space      at    the        top       of         window               that       contains             the       name             of the         passing        networks                based         on           bus            or tree         topology                 Token

     window               Most            title     bars           also    contain              boxes        or buttons                 for          bus    networks             were         designed                primarily                      for     manufacturing

     closing         and        resizing              the          window             Clicking             on     the       title       bar          but    the    specification                   also        corresponds                       to     the      ARCnet
     allows        the         user        to     move             the    entire           window                                                    architecture              used         for    LANs

     TLA             Acronym                    for three-letter                    acronym An                       ironic           term           token         bus        network                            LAN                 local           area     network

     usually         used            in jest          on      the    Internet              in    e-mail          newsgroups                          formed         in         bus     topology                stations                   connected                 to     single

     and     other         online              forums               referring              to    the    large        number              of          shared        data        highway              that        uses           token            passing             as         means

     acronyms              in    computer                     terminology                       particularly               those                     of regulating               traffic       on     the        line           On           token            bus        network

     consisting             of       three         letters                                                                                           token governing                    the       right         to    transmit                  is    passed from one

                                                                                                                                                     station       to    another             and     each             station             holds            the    token         for
     TLD             See        top-level              domain
                                                                                                                                                     brief    time        during            which          it    alone               can     transmit               information
     TLS            Acronym                     for   Transport Layer                            Security                   standard
                                                                                                                                                     The      token       is    transferred               in order                   of     priority             from an
     protocol             that       is    used        to provide                  secure         Web        communica
                                                                                                                                                     upstream                  station        to    the        next        downstream                               station

     tions     on     the        Internet             or intranets                    It    enables          clients             to
                                                                                                                                                     which         might        or     might        not         be    the            next       station          on      the    bus        In

     authenticate                servers              or       optionally                  servers         to    authenticate
                                                                                                                                                     essence            the    token circles                          through                the      network              in        logi
     clients         It    also       provides                      secure          channel             by      encrypting                           cal    ring    rather          than           physical               one Token                        bus    networks                are

     communications                               TLS         is    the    latest          and          more         secure            ver
                                                                                                                                                     defined        in the          IEEE          802.4          standards                      See        also      bus       net
     sion     of     the       SSL protocol                         See      also          authentication                    commu                   work IEEE                 802 standards                         token passing                                               token
                                                                                                                                                                                                                                                             Compare
     nications            protocol                 SSL                                                                                                        network
                                                                                                                                                     ring

     TMS34OIO                              See        34010               34020                                                                      token                                          method                of                                     network
                                                                                                                                                                   passing                                                           controlling

     TN display                           See      twisted               nematic            display                                                  access        through            the    use      of             special              signal             called            token

                                                                                                                                                     that     determines               which         station               is     allowed               to    transmit             The
     TOF             See        top-of-file
                                                                                                                                                     token         which         is    actually                 short          message                 or         small        packet
     toggle1                   An         electronic                device          with two               states       or            pro            is    passed from                station        to    station               around               the     network             Only

     gram      option            that           can      be        turned        on        or off       using        the         same                the    station       with         the    token can                    transmit                  information                 See
     action such                 as             mouse              click                                                                                      token                                       token                           network                                     col
                                                                                                                                                     also                 bus         network                              ring                                   Compare

     toggle2              vb     To        switch             back         and      forth         between             two        states              lision detection                   contention                    CSMAICD
     For example                     the        Num           Lock         key on               an IBM-style                 key                     token         ring               Spelled        with lowercase                                   and            the   IEEE
     board         toggles            the         numeric                keypad            between           numbers                  and                                        802.5        for    token                            networks                See        also    token
                                                                                                                                                     specification                                                    ring

     cursor        movement                                                                                                                                   network
                                                                                                                                                     ring


     Toggiekeys                                   feature            of    Windows                 9x and            Windows                         Token                             See Token                                 network
                                                                                                                                                                   Ring                                         Ring
     NT        that        sounds high and low                                     beeps         when one              of        the    tog
                                                                                                                                                     token         ring        network                           LAN                 local           area        network
     gle    keys      Caps                Lock           Num Lock                     or Scroll            Lock             is    turned
                                                                                                                                                     formed         in         ring     closed             loop            topology                   that       uses      token
     on    or off          See        also         typematic                 Compare                   BounceKeys
                                                                                                                                                     passing        as         means          of     regulating                       traffic         on      the     line      On
     FilterKeys                 MouseKeys                          ShowSounds                      SoundSentry
                                                                                                                                                     token     ring       network                   token governing                              the right to transmit
     StickyKeys
                                                                                                                                                     is    passed from one                    station            to       the        next       in           physical           circle

     token                            unique               structured               data         object         or    message                        If      station          has     information                    to                                    seizes              the
                                                                                                                                                                                                                           transmit

_I
                                                                                                                                                                                                                                                      it



     that     circulates              continuously                         among            the     nodes         of         token                                 marks
                                                                                                                                                     token                       it    as    being        in     use and                    inserts           the      informa
              and     describes                    the     current           state         of     the     network                Before
     ring                                                                                                                                            tion The            busy               token         plus        message                    is     then        passed

     any node              can        send            message                 it    must          first    wait        to    control                 around        the    circle            copied             when             it    arrives           at    its    destination

     the    token          See        also         token            bus     network                token passing                                     and                              returned            to    the        sender               The          sender        removes
                                                                                                                                                             eventually

     token      ring           network                        Any nonreducible                            textual          element                   the    attached                                and         then                            the        freed         token       to
                                                                                                                                                                               message                                      passes
     in data        that        is    being           parsedfor                     example                the       use     in         pro          the    next    station            in line        Token               ring            networks               are     defined           in

     gram      of          variable                name                  reserved               word       or    an operator                         the    IEEE         802.5         standards                 See       also            IEEE            802 standards

     Storing         tokens               as      short       codes          shortens              program             files          and                                           token passing                                                    token                 network
                                                                                                                                                     ring     network                                                  Compare                                    bus

     speeds         execution                     See      also          Basic         parse




                                                                                                                                               522




                                                                                                                                                                                                                                                           IV-VMWARE-00004257
